Case 2:17-cv-04360-SB-E Document 377 Filed 09/09/21 Page 1 of 1 Page ID #:33669
                                                               September 9, 2021

                                                                    VPC
 1                                                                       JS-6
 2
                            UNITED STATES DISTRICT COURT
 3
                           CENTRAL DISTRICT OF CALIFORNIA
 4
 5                                              Case No. 2:17-cv-04360-SB-E
      FINSA PORTAFOLIOS, S.A. DE
 6    C.V., et al.,
 7
 8                              Plaintiffs,
                                                    FINAL JUDGMENT
 9    v.
10
      OPENGATE CAPITAL, LLC, et al.,
11
12                              Defendants.

13
14
15          For the reasons set forth in the separate Order on Summary Judgment entered

16   this day, it is

17          ORDERED AND ADJUDGED that Plaintiffs Finsa Portafolios, S.A. de C.V.

18   and FINSA CKD M Fideicomiso CIB 2017 shall take nothing on their claims against

19   Defendants OpenGate Capital, LLC and Open Publishing, LLC, and Plaintiffs’ claims

20   are DISMISSED on the merits with prejudice.

21          This is a Final Judgment.

22
23   Dated: September 9, 2021

24                                      _______________________________________
                                             STANLEY BLUMENFELD, JR.
25                                         UNITED STATES DISTRICT JUDGE
26
27
28

                                                1
